256 F.2d 892
103 U.S.App.D.C. 178
William L. PERRY, Appellant,v.UNITED STATES of America, Appellee.
No. 14356.
United States Court of Appeals District of Columbia Circuit.
Argued June 16, 1958.Decided June 26, 1958.

Mr. Joseph Zitomer, Silver Springs, Md.  (appointed by the District Court), for appellant.
Mr. Jack Marshall Stark, Asst. U.S. Atty., with whom Messrs. Oliver Gasch, U.S. Atty. and Carl W. Belcher and Joseph M. Hannon, Asst. U.S. Attys., were on the brief for appellee.  Mr. Lewis Carroll, Asst. U.S. Atty., also entered an appearance for appellee.
Before EDGERTON, Chief Judge, MADDEN, Judge, United States Court of Claims,1 DANAHER, Circuit Judge.
PER CURIAM.


1
This appeal is from a conviction of unauthorized use of a truck.  We find no error affecting substantial rights.


2
Affirmed.



1
 Sitting by designation pursuant to the provisions of Sec. 291(a), Title 28, U.S. Code